--   ‘-     -




                       TEEA~ORNEY        GENERAL
                                OF TEXAS




          Honorable    Zollie   Steakley                Opinion    Ro. WW-127
          Secretary    of State
          Capitol   Sta’tion                           Rer Does the QreaOnCO      Of
          Auatin,   Texaa                                  provisions    In an oath
                                                           of offloe,    appea+ng
                                                           on a notary    bond form,
                                                           which are in addition
                                                           to those set forth       in
                                                           Section    1 of Article
                                                           XVI of the Conatitu-
                                                           tion of Texas, render
                                                           the oath of office
                                                           appearing    on the form
          Dear   Mr. Steakley:                             invalid?
                   This is In response     to your letter    of May 7, 1957, in
          which you repeat       our opinion   on the validity     of ~a I?otary
          PublJ.cls    oath of offlce  which appears      on the form of a par-
          tLcular    bona of Notary Public.        The oath of office      a8 it
          appears     on the bond in question     is as follows:
                          “I, the undersigned,          do solemnly     swear    (or
                  affirm)     that I am over 21 years of age, that I
                  will faithfully          execute   the autdes~of      the office
                  of Notary Public          in and for                        County,
                  State    of Texas, and will to the best of my ability
                  preserve,       proteot     and defend the constitution           and
                  laws of the United States             ana of this State;        and
                  I furthermore        solemnly     swear (or affirm),        that I
                  have not directly           nor inaireotly     paid, offered,        or
                  QrOmieea      to pay, oontributea          nor promised     to contrl-
                  bute any money or valuable              thing,  or promised any
                  public offioe         or employment a8 a reward to secure
                  my appointment          or the confirmation       thereof.     So help
                  me 00a.n
                Section  1 of Article XVI of the               Constitution       of Texan,
          a8 amended, reads In part as followsr

                           "I,                        a0 solemnly   swear (or
                  affirm),     hat  I   ill faithidly     exeoute   the duties
                  of the offioe     ofW                          of the State
                  of Texas,     and will to the best of my ability pre-
Honorable       Zollie      Steakley,                page   2                     ww-127



          serve,     protect,     and defend the Constitutionand
          laws of the United States           and of this State;      and
          I furthermore        solemnly    swear (or affirm),     that I
          have not direcfly'nor'ind~rectly           paid, offered,
          or promised        to pay, contributed,    nor promised      to
          contribute       any money, or valuable      thing,    or pro-
          mised any public          office or emQloyWnt,      as ~a
          reward to secure my aQpolntment~or             thp~ponflrma-
          tioa thereof;         ~a::30help me ci0a.
        From a comparison   of the above oaths of office   it
would appear that the only variation      in these oaths Is the
inclusion   in the oathappearing    on the bond of the three
following   phrases:-
          (a)'f'the,     undersigned"
          (b)    "that    ,I am over        21 years        of age"
                                                                          County,.,
     j,
        ~The phrases       designated    as:;(aj   and (c-) above are in-
serted    inportions        of ,the oath,~ as required      by Section       1 of
Article    XVI of the' Constitution           of ~Teras, which are sepres-
ented by blank spaces.              Though the phrase, 'Notary       Public
in and for                     County, State      of Texas" results       in a
minute,variation         ,of the phrase      nof theState    of'Texas",       as
it appears.in       ,th,e required     form; : it is our opinion        that
this ~uariation       is not significant.
        The phrase "that        I am aver 21 years of age" ,represents
an additional       csath~or affirmation      fromthat       required     by
Sectian     1, Article     XVI of the Constitution          of Texans. However,
itis     tobe    notea thatparagraph         2~ of ,Article     5949, Vernon's
Civil   Statutes      (Notary Public Act of 1943), requires               that
the applicant       for the office      of Notary Public        be 21 years of
age, land that Paragraph          3 of the same Article         requires      that
he sa~tisfy     the County Clerk of his county of residence                   that
he is 21 years of age.             It is thus a statutory          requirement
that any applicant         for the office     of Notary Public         be 21
years of age and be able to establish                this fact.        For this
reason     the inclusion      of the oath or affirmation           in no way
places     an additional      burden on the applicant,          nor does it
add a requirement         for his qualification.            Therefore,      the
inclusion      of the phrase may properly          be considered       as mere
surplusage      and is in our opinion        insignificant.
          For    the     above   reasons,       It    is    our opinion    that       the   oath
Honorable   Zollie   Steakleg,        ww      3                   ww-127



of office,    which is the subject     of your inquiry,   Is valid
and is In substantial     compliance    with the requirements     of
Section    1, Article XVI, Constitution      of Texas.

                                  SUMMARY

                The oath of office        of a Notary Public,
                as submitted,      is valid   and in substan-
                tial   compliance     with the requirements
                of Section     1 of Article    XVI of the
                Constitution      of Texas, even though the
                oath contains      the additional    provision
                "that    I am over 21 years of age".
                                      Yours       very   truly,
                                      WILL WIISON
                                      Attorney General




WCR:jl:rh                                  Assistant

APPROVED:
OPINION COMMITTEE:
H. Grady Chandler
           Chairman
James W. Wilson
Fred Werkenthin
Ralph R. Rash
REVIEWEDFOR THE ATTORNEYGENERAL
BY:
    Geo. P. Blackburn